Exhibit 10.5.2
TRANSPHORM, INC.
2020 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Transphorm, Inc. 2020
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Agreement which includes the Notice of Stock Option Grant (the
“Notice of Grant”), the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A, the Exercise Notice, attached hereto as Exhibit B, and all
other exhibits, appendices, and addenda attached hereto (together, the “Option
Agreement”).
Participant Name:
Address:


The undersigned Participant has been granted an Option to purchase Common Stock
of Transphorm, Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Option Agreement, as follows:


Grant Number:
Date of Grant:Vesting Commencement Date:Exercise Price per Share (in U.S.
Dollars):$Total Number of Shares Subject to Option: Total Exercise Price (in
U.S. Dollars):$Type of Option:Incentive Stock OptionNonstatutory Stock
OptionTerm/Expiration Date:

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
this Option will vest and be exercisable, in whole or in part, in accordance
with the following schedule:
[Insert Vesting Schedule.]
        

--------------------------------------------------------------------------------



Termination Period:
In the event of cessation of Participant’s status as a Service Provider, this
Option will be exercisable, to the extent vested, for a period of thirty (30)
days after Participant ceases to be a Service Provider, unless such termination
is due to Participant’s death or Disability, in which case the Option will be
exercisable, to the extent vested, for a period of six (6) months after
Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and this Option may be subject to earlier termination as
provided in Section 14 of the Plan.
By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement, including the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A, the Exercise Notice, attached hereto as Exhibit B, and all
other exhibits, appendices, and addenda attached hereto, all of which are made a
part of this document. Participant acknowledges receipt of a copy of the Plan.
Participant has reviewed the Plan and this Option Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement, and fully understands all provisions of the Plan, this Option,
and the Option Agreement. Participant hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan or this Option Agreement. Participant further
agrees to notify the Company upon any change in the residence address indicated
below.

PARTICIPANTTRANSPHORM, INC.SignatureSignaturePrint NamePrint NameTitleAddress:





-2-


--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option.
(a)The Company hereby grants to the individual (“Participant”) named in the
Notice of Stock Option Grant of this Option Agreement (the “Notice of Grant”) an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Grant, at the exercise price per Share set forth in the Notice of Grant (the
“Exercise Price”), subject to all of the terms and conditions in this Option
Agreement and the Plan, which is incorporated herein by this reference. Subject
to Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan will prevail.
(b)For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”). If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
However, if this Option is intended to be an ISO, to the extent that it exceeds
the $100,000 rule of Code Section 422(d) it will be treated as an NSO. Further,
if for any reason this Option (or portion thereof) will not qualify as an ISO,
then, to the extent of such nonqualification, such Option (or portion thereof)
will be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company, or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.
(c)For non-U.S. taxpayers, the Option will be designated as an NSO.
2.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Option Agreement will vest in accordance with the vesting provisions set forth
in the Notice of Grant. Unless specifically provided otherwise in this Option
Agreement or other written agreement between Participant and the Company or any
of its Subsidiaries or Parents, as applicable, Shares subject to this Option
that are scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in accordance with any of the provisions of this Option
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.
3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
        

--------------------------------------------------------------------------------



4.Exercise of Option.
(a)Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Vesting Schedule set out in the Notice of Grant and with the applicable
provisions of the Plan and the terms of this Option Agreement.
(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit B to the Notice
of Grant or in a manner and pursuant to such procedures as the Administrator may
determine, which will state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice will be
completed by Participant and delivered to the Company. The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares and of any Tax Obligations (as defined in Section 6(a)). This Option will
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price, together with any
applicable Tax Obligations.
5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a)cash in U.S. dollars;
(b)check designated in U.S. dollars;
(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)if Participant is a U.S. employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares and that are owned free and clear of any liens, claims,
encumbrances, or security interests, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.
6.Tax Obligations.
(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary to which Participant is providing
services (together, the “Service Recipients”), the ultimate liability for any
tax and/or social insurance liability obligations and requirements in connection
with the Option, including, without limitation, (i) all federal, state, and
local taxes (including Participant’s Federal Insurance Contributions Act (FICA)
obligations) that are required to be withheld by any Service Recipient or other
payment of tax-related items related to Participant’s participation in the Plan
and legally applicable to Participant; (ii) Participant’s and, to the extent
-2-

--------------------------------------------------------------------------------



required by any Service Recipient, the Service Recipient’s fringe benefit tax
liability, if any, associated with the grant, vesting, or exercise of the Option
or sale of Shares; and (iii) any other Service Recipient taxes the
responsibility for which Participant has, or has agreed to bear, with respect to
the Option (or exercise thereof or issuance of Shares thereunder) (collectively,
the “Tax Obligations”), is and remains Participant’s sole responsibility and may
exceed the amount actually withheld by the applicable Service Recipient(s).
Participant further acknowledges that no Service Recipient (A) makes any
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting, or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends or other
distributions, and (B) makes any commitment to and is under any obligation to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate Participant’s liability for Tax Obligations or achieve any particular
tax result. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
or tax withholding event, as applicable, Participant acknowledges that the
applicable Service Recipient(s) (or former employer, as applicable) may be
required to withhold or account for Tax Obligations in more than one
jurisdiction. If Participant fails to make satisfactory arrangements for the
payment of any required Tax Obligations hereunder at the time of the applicable
taxable event, Participant acknowledges and agrees that the Company may refuse
to issue or deliver the Shares.
(b)Tax Withholding. Pursuant to such procedures as the Administrator may specify
from time to time, the applicable Service Recipient(s) will withhold the amount
required to be withheld for the payment of Tax Obligations. The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may permit Participant to satisfy such Tax Obligations, in whole
or in part (without limitation), if permissible by applicable local law, by (i)
paying cash in U.S. dollars; (ii) electing to have the Company withhold
otherwise deliverable Shares having a fair market value equal to the minimum
amount that is necessary to meet the withholding requirement for such Tax
Obligations (or such greater amount as Participant may elect if permitted by the
Administrator, if such greater amount would not result in adverse financial
accounting consequences); (iii) having the amount of such Tax Obligations
withheld from Participant’s wages or other cash compensation paid to Participant
by the applicable Service Recipient(s); (iv) delivering to the Company Shares
that Participant owns and that have vested with a fair market value equal to
such Tax Obligations; or (v) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the minimum amount that is necessary to meet the withholding requirement for
such Tax Obligations (or such greater amount as Participant may elect if
permitted by the Administrator, if such greater amount would not result in
adverse financial accounting consequences). Further, if Participant is subject
to tax in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the applicable Service Recipient(s) (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction.
-3-

--------------------------------------------------------------------------------



(c)Notice of Disqualifying Disposition of ISO Shares. If the Option is an ISO,
and if Participant sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (i) the date two (2) years after
the Date of Grant, or (ii) the date one (1) year after the date of exercise,
Participant immediately will notify the Company in writing of such disposition.
Participant agrees that Participant may be subject to income tax withholding by
the Company on the compensation income recognized by Participant.
(d)Section 409A. Under Section 409A, a stock right (such as the Option) that
vests after December 31, 2004 (or that vested on or prior to such date but which
was materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of an underlying share on the date of grant
(a “discount option”) may be considered “deferred compensation.” A stock right
that is a “discount option” may result in (i) income recognition by the
recipient of the stock right prior to the exercise of the stock right; (ii) an
additional twenty percent (20%) federal income tax; and (iii) potential penalty
and interest charges. The “discount option” also may result in additional state
income, penalty, and interest tax to the recipient of the stock right.
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share exercise price of this Option equals or
exceeds the fair market value of a Share on the date of grant in a later
examination. Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the fair market value
of a Share on the date of grant, Participant will be solely responsible for
Participant’s costs related to such a determination. In no event will the
Company or any of its Parent or Subsidiaries have any liability or obligation to
reimburse, indemnify, or hold harmless Participant for any taxes, penalties, and
interest that may be imposed, or other costs that may be incurred, as a result
of Section 409A.
7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
8.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED OTHERWISE UNDER
APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE RECIPIENT AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR
-4-

--------------------------------------------------------------------------------



ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF ANY SERVICE RECIPIENT TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW, WHICH
TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME,
WITH OR WITHOUT CAUSE.
9.Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
(b)all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Administrator;
(c)Participant is voluntarily participating in the Plan;
(d)the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;
(e)the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement, or
welfare benefits or similar payments;
(f)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted;
(g)if the underlying Shares do not increase in value, the Option will have no
value;
(h)if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
(i)for purposes of the Option, Participant’s status as a Service Provider will
be considered terminated as of the date Participant is no longer actively
providing services to the Company or any Parent or Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is a Service
Provider or the terms of Participant’s employment or service agreement, if any),
and unless otherwise expressly provided in this Option Agreement (including by
reference in the Notice of Grant to other arrangements or contracts) or
determined by the Administrator, (i) Participant’s right to vest in the Option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., Participant’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the
-5-

--------------------------------------------------------------------------------



jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time), and (ii) the period (if any)
during which Participant may exercise the Option after such termination of
Participant’s engagement as a Service Provider will commence on the date
Participant ceases to actively provide services and will not be extended by any
notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s engagement agreement, if any;
the Administrator will have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of this Option
grant (including whether Participant may still be considered to be providing
services while on a leave of absence and consistent with local law);
(j)unless otherwise provided in the Plan or by the Administrator in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out, or substituted
for, in connection with any corporate transaction affecting the Shares; and
(k)the following provisions apply only if Participant is providing services
outside the United States:
(i)  the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;
(ii)  Participant acknowledges and agrees that no Service Recipient will be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise; and
(iii)  no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from the termination of Participant’s status
as a Service Provider (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and in consideration of the grant of the Option to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against any Service Recipient, waives his or her ability, if
any, to bring any such claim, and releases each Service Recipient from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant will
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.
10.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Option. Participant is hereby advised to consult with
his or her own personal tax, legal, and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
-6-

--------------------------------------------------------------------------------



11.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Service Recipients for the exclusive
purpose of implementing, administering, and managing Participant’s participation
in the Plan.
Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering, and managing the Plan.
Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration, and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, any stock plan service
provider selected by the Company, and any other possible recipients which may
assist the Company (presently or in the future) with implementing,
administering, and managing the Plan to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering, and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer, and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Service Recipient will not be adversely affected. The only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
-7-

--------------------------------------------------------------------------------



12.Address for Notices. Any notice to be given to the Company under the terms of
this Option Agreement will be addressed to the Company at Transphorm, Inc., 75
Castilian Drive, Goleta, CA, 93117, or at such other address as the Company may
hereafter designate in writing.
13.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent and distribution and may
be exercised during the lifetime of Participant only by Participant.
14.Successors and Assigns. The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Option Agreement will
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Option Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors, and assigns. The rights and obligations of Participant under this
Option Agreement may be assigned only with the prior written consent of the
Company.
15.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification, or
rule compliance of the Shares upon any securities exchange or under any state,
federal, or non-U.S. law, the tax code, and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission,
or any other governmental regulatory body or the clearance, consent, or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the exercise of the Options or the purchase by, or issuance of Shares, to
Participant (or his or her estate) hereunder, such exercise, purchase, or
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent, or approval will have been
completed, effected, or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Option Agreement and the Plan, the Company
will not be required to issue any certificate or certificates for (or make any
entry on the books of the Company or of a duly authorized transfer agent of the
Company of) the Shares hereunder prior to the lapse of such reasonable period of
time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.
16.Language. If Participant has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
17.Interpretation. The Administrator will have the power to interpret the Plan
and this Option Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company, and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Option Agreement.
-8-

--------------------------------------------------------------------------------



18.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option awarded under the Plan or
future options that may be awarded under the Plan by electronic means or require
Participant to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Option Agreement.
20.Option Agreement Severable. In the event that any provision in this Option
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Option Agreement.
21.Amendment, Suspension or Termination of the Plan. By accepting this Option,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read, and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended, or terminated by the Administrator at any time.
22.Governing Law and Venue. This Option Agreement and the Option are governed by
the internal substantive laws, but not the choice of law rules of California.
For purposes of litigating any dispute that arises under this Option or this
Option Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of California, and agree that such litigation will be conducted in
the courts of Santa Barbara County, California, or the United States federal
courts for the Central District of California, and no other courts, where this
Option is made and/or to be performed.
23.Country Addendum. Notwithstanding any provisions in this Option Agreement,
this Option will be subject to any special terms and conditions set forth in an
appendix (if any) to this Option Agreement for any country whose laws are
applicable to Participant and this Option (as determined by the Administrator in
its sole discretion) (the “Country Addendum”). Moreover, if Participant
relocates to one of the countries included in the Country Addendum (if any), the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Country
Addendum (if any) constitutes a part of this Option Agreement.
24.Modifications to the Option Agreement. This Option Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Option Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Option Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Option
Agreement, the Company reserves the right to revise this Option Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise
-9-

--------------------------------------------------------------------------------



avoid imposition of any additional tax or income recognition under Section 409A
in connection with the Option.
25.No Waiver. Either party’s failure to enforce any provision or provisions of
this Option Agreement will not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Option Agreement. The rights granted both
parties herein are cumulative and will not constitute a waiver of either party’s
right to assert all other legal remedies available to it under the
circumstances.
26.Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local, and non-U.S. tax consequences of this investment
and the transactions contemplated by this Option Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) will be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Option Agreement.
*          *          *


-10-


--------------------------------------------------------------------------------



EXHIBIT B
TRANSPHORM, INC.
2020 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Transphorm, Inc.
75 Castilian Drive
Goleta, CA 93117


Attention: [Stock Administration]


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Transphorm, Inc. (the “Company”) under and
pursuant to the 2020 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement, dated ________ and including the Notice of Grant, the Terms and
Conditions of Stock Option Grant, and other exhibits, appendices, and addenda
attached thereto (the “Option Agreement”). Unless otherwise defined herein,
capitalized terms used in this Exercise Notice will be ascribed the same defined
meanings as set forth in the Option Agreement (or, as applicable, the Plan or
other written agreement or arrangement as specified in the Option Agreement).
2.Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 6(a)
of the Option Agreement) to be paid in connection with the exercise of the
Option.
3.Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read, and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
4.Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after the Option is exercised in
accordance with the Option Agreement. No adjustment will be made for a dividend
or other right for which the record date is prior to the date of issuance,
except as provided in Section 14 of the Plan.
5.Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with



--------------------------------------------------------------------------------



the purchase or disposition of the Shares and that Purchaser is not relying on
the Company for any tax advice.
6.Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by this reference. This Exercise Notice, the Plan and the
Option Agreement (including the exhibits, appendices, and addenda thereto)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This Option Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

Submitted by:Accepted by:PURCHASERTRANSPHORM, INC.SignatureSignaturePrint
NamePrint NameTitleAddress:Date Received

-2-


--------------------------------------------------------------------------------



TRANSPHORM, INC.
2020 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
COUNTRY ADDENDUM


Terms and Conditions
This Country Addendum includes additional terms and conditions that govern the
stock option (the “Option”) to purchase shares of the Common Stock of
Transphorm, Inc. (the “Company”) granted pursuant to the terms and conditions of
the Transphorm, Inc. 2020 Equity Incentive Plan (the “Plan”) and the Stock
Option Agreement to which this Country Addendum is attached (the “Option
Agreement”) to the extent the individual to whom the Option was granted
(“Participant”) resides in one of the countries listed below.
Notifications
This Country Addendum also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to his or
her participation in the Plan. The information is based on the securities,
exchange control, and other laws in effect in the respective countries as of
[______], 2020. Such laws often are complex and change frequently. As a result,
the Company strongly recommends that Participant not rely on the information in
this Country Addendum as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant exercises the Options or sells the
Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant currently is working or transfers to another country after
the grant of the Option, or is considered a resident of another country for
local law purposes, the information contained herein may not be applicable to
Participant in the same manner. In addition, the Company, in its discretion,
will determine the extent to which the terms and conditions contained herein
will apply to Participant under these circumstances.
[JURISDICTION-SPECIFIC COUNTRY ADDENDA TO BE INSERTED IF/AS APPROPRIATE]



